Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 8/9/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9, 12-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi (“Enhancing Lifetime and security of PCM-Based Main Memory with Star-Cap Wear Leveling”, 2009) in view of Vihmalo (US 2005/0055495).
Regarding claim 1, Qureshi teaches an apparatus, comprising:
a memory having a plurality of physical units of memory cells [PCM memory with PCM cells; abstract], wherein:
a first physical unit has data stored therein [Figure 5 shows a memory system consisting of 16 lines (0-15); Section 41. Design on p.16-17];
a second physical unit does not have data stored therein [line 16 on Figure 5 is shown to be empty; Section 41. Design on p.16-17]; and
each of the physical units has a different physical address associated therewith [Figure 5 shows each line having a different address (i.e. 0-16) and Figure 7 shows the mapping of these addresses; Section 4.2 Mapping of Addresses on p.16];
circuitry configured to relocate data stored in a physical unit of the first number of physical units to a physical address of the physical addresses associated with the second number of physical units [to perform wear leveling, Gap is moved by 1 location once every   writes to memory; wherein the move is accomplished simply by copying the content of location of [Gap-1] to GapLine and decrementing the Gap register; Section 41. Design on p.16-17].
Qureshi, however, does not explicitly teach wherein a first plurality of the physical units.
Vihmalo, when addressing issues related to managing wear on memories, teaches a first plurality of the physical units [shows shifting of a first memory block 17 (or block 17) indicated at its start at the first element by a variable physical address/pointer Y to the spare block 18 (or the second memory block 18); ¶0044].
That is, both Qureshi and Vihmalo are directed to managing memory wearing by relocating data from one location of memory to the next physically adjacent location in memory. While Qureshi explicitly teaches moving a single memory element to its neighboring location [Figure 5]; Vihmalo teaches relocating data to a neighboring spare block of size S [FIG. 1a-1c and ¶0042-46]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further extend the Qureshi’s Start-Gap wear leveling scheme to relocated data in units of spare blocks (i.e. a plurality of the physical units) as disclosed in Vihmalo. The combination would have be obvious because a person of ordinary skill in the art would know to apply the known technique of wear leveling in units of spare blocks (as disclosed in Vihmalo) to the known device of Qureshi’s memory to yield predictable result of relocating a block of data with multiple physical units.
Regarding claim 2, Qureshi/Vihmalo teach the apparatus of claim 1, wherein the different physical addresses are sequential physical addresses [Figure 7; Section 4.2 Mapping of Addresses on p.17 on Qureshi].
Particularly, Figure 5 shows the line numbers to be sequential and Figures 7 shows (1) a linear relation between the logical address and the physical address (i.e. PA = (LA + Start) Mod N, and (2) a sequential relation between the Gap address and the physical address (i.e. PA = PA + 1). Hence, Qureshi clearly teaches sequential physical addresses.
Regarding claim 3, Qureshi/Vihmalo teach the apparatus of claim 1, wherein the plurality of physical units of memory cells comprise a group of memory cells [PCM cells; Abstract on Qureshi].
Regarding claim 4, Qureshi/Vihmalo teach the apparatus of claim 3, wherein: the memory includes a number of additional groups of memory cells, wherein: each respective additional group includes a plurality of physical units of memory cells; a first number of the physical units of each respective additional group have data stored therein; a second number of the physical units of each respective additional group do not have data stored therein; and each of the physical units of each respective additional group has a different physical address associated therewith; and the circuitry is configured to, for each respective additional group, relocate data stored in a physical unit of the first number of physical units of that respective additional group to a physical address of the physical addresses associated with the second number of physical units of that respective additional group [we extend Start-Gap to tolerate such attacks by dividing the memory into few regions and managing each region independently using its own Start and Gap registers; Section 1. INTRODUCTION on p.14-15 on Qureshi].
Particularly, claim 4 is directed to repeating the same organization of claim 1 but to additional groups. Qureshi explicitly teaches that the disclosed method is extended for multiple regions of memory. Thus, Qureshi explicitly teaches all the limitations of claim 4.
Regarding claim 6, Qureshi/Vihmalo teach the apparatus of claim 1, wherein the circuitry is configured to initiate the relocation of the data from the physical unit of the first number of physical units in response to a particular number of program operations being performed on the memory [at least one triggering signal may correspond to a read operation, to a write operation, to a time clock pulse or to the detection of a predetermined number of read/write operations or clock pulses; ¶0017 on Vihmalo].
Regarding claim 7, this claim is directed to a method for operating the system of claim 1; therefore, claim 7 is rejected on the same grounds as claim 1.
Regarding claim 8, Qureshi/Vihmalo teach the method of claim 7, wherein the physical address associated with the second physical unit of the memory is the last of the physical addresses in the sequence [Figure 5(a) on Qureshi shows the gap on the last line].
Regarding claim 9, Qureshi/Vihmalo teach the method of claim 7, wherein the first physical unit of the memory has a physical address associated therewith that is immediately before the first of the physical addresses in the sequence [Figure 5 on Qureshi].
Regarding claim 12, Qureshi/Vihmalo teach the method of claim 7, wherein the method includes identifying the second physical unit of the memory to which the data stored in the first physical unit of the memory has been relocated using algebraic mapping [the storage and latency overhead of the indirection table in table based wear leveling can be eliminated if instead an algebraic mapping of logical address to physical address is used; Sections 4. Start-Gap Wear Leveling and 4.2 Mapping of Addresses on p.16-17 on Qureshi].
Regarding claim 13, Qureshi/Vihmalo teach the method of claim 7, wherein relocating the data stored in the first physical unit of the memory to the second physical unit of the memory results in: the first physical unit of the memory becoming one of the plurality of physical units of the memory that do not have data stored therein and have different sequential physical addresses associated therewith; and the second physical unit of the memory becoming one of the plurality of physical units of the memory that have data stored therein [Figure 5 shows how the data is moved from line 15 to line 16; Section 4.1 Design on p.16-17 on Qureshi].
Regarding claim 14; these claim(s) limitations are significantly similar to those of claim(s) 1; and, thus, are rejected on the same grounds.
Regarding claim 15, Qureshi/Vihmalo teach the apparatus of claim 14, wherein the plurality of units of memory cells comprise physical units of memory cells [PCM memory with PCM cells; abstract on Qureshi].
Regarding claim 16, Qureshi/Vihmalo teach the apparatus of claim 14, wherein the addresses in the sequence comprise physical addresses [Figure 7: Mapping of Logical Address to Physical Address; on Qureshi].
Regarding claim 18, Qureshi/Vihmalo teach the apparatus of claim 14, wherein the circuitry is configured to relocate the data stored in the unit of the first number plurality of units to the last of the consecutive addresses associated with the second number plurality of units without using a table [the storage and latency overhead of the indirection table in table based wear leveling can be eliminated if instead an algebraic mapping of logical address to physical address is used; Sections 4. Start-Gap Wear Leveling and 4.2 Mapping of Addresses on p.16-17 on Qureshi].
Regarding claim 19, Qureshi/Vihmalo teach the apparatus of claim 14, wherein the circuitry is configured to relocate the data stored in the unit of the first number plurality of units to the last of the consecutive addresses associated with the second number plurality of units using algebraic mapping [the storage and latency overhead of the indirection table in table based wear leveling can be eliminated if instead an algebraic mapping of logical address to physical address is used; Sections 4. Start-Gap Wear Leveling and 4.2 Mapping of Addresses on p.16-17 on Qureshi].
Regarding claim 20, Qureshi/Vihmalo teach the apparatus of claim 14, wherein the circuitry comprises hardware [Figure 4: Baseline System on Qureshi].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi in view of Vihmalo; and further in view of in view of Abali (US 2010/02811202).
Regarding claim 5, Qureshi explicitly teach all the claim limitations except for the apparatus of claim 1, wherein the circuitry is configured to randomize logical addresses associated with the first number of physical units after the data has been relocated from the physical unit of the first number of physical units.
Abali, when addressing issues of wear leveling in non-volatile memories, teaches wherein the circuitry is configured to randomize logical addresses associated with the first number of physical units after the data has been relocated from the physical unit of the first number of physical units [the wear-leveling module: receives logical memory addresses from the processor; applies a randomizing function to the logical memory addresses to generate intermediate addresses within a range of intermediate addresses; ¶0007].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the wear leveling scheme of Qureshi by implementing a randomizing function for logical addresses disclosed in Abali. The combination would have be obvious because a person of ordinary skill in the art would know to use the known technique of randomizing logical addresses to improve the endurance on non-volatile memories [¶0004 on Abali]. 
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi in view of Vihmalo; and further in view of Grimsrud (US 2016/0162205)
Regarding claim 10, Qureshi/Vihmalo explicitly teach all the claim limitations except for the method of claim 7, wherein the method includes changing a quantity of the plurality of physical units of the memory that do not have data stored therein.
Grimsrud, when addressing issues of operating non-volatile memory, teaches wherein the method includes changing a quantity of the plurality of physical units of the memory that do not have data stored therein [the storage device driver 116 sends (at block 606) a resize command with an adjustment amount as a parameter for the spare space to the storage device 102; ¶0043].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to adjust the size of the spare block in Qureshi/Vihmalo as disclosed in Grimsrud. The combination would have be obvious because a person of ordinary skill in the art would know to manage spare, free and use space as disclosed in Grimsrud to improve the memory performance.
Regarding claim 11, Qureshi/Vihmalo/Grimsrud teaches the method of claim 10, wherein the method includes relocating the data stored in the first physical unit of the memory to the second physical unit of the memory after changing the quantity of the plurality of physical units of the memory that do not have data stored therein [the spare space adjustment module 128 may initiate spare space adjustment operations in response to user invocation or according to a periodic schedule or event, such as the used space in the storage device 102 reaching a critical level; ¶0045 on Grimsrud].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Qureshi in view of Vihmalo; and further in view of Zheng (US 9,158,672).
Regarding claim 17, Qureshi/Vihmalo explicitly teach all the claim limitations except for the apparatus of claim 14, wherein the second number plurality of units that do not have data stored therein comprises a prime number of units.
Zheng, when addressing issues regarding managing non-volatile memories, teaches wherein the second number plurality of units that do not have data stored therein comprises a prime number of units [physical sections p1-p4 still store their original blocks of data dl-d4; however, selecting the stride value S to be coprime with the size M of active memory space ensures precession through all logical memory space as additional wear leveling or data shuffling operations are performed, such that wear leveling/shuffling is necessarily distributed; c4 L25-35].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to selecting the stride value S to be coprime with the size M as disclosed in Zheng. The combination would have be obvious because a person of ordinary skill in the art would want the wear leveling/shuffling to be distributed.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/Primary Examiner, Art Unit 2132